Case 18-07762-JJG-11         Doc 218      Filed 01/22/19     EOD 01/22/19 08:02:32          Pg 1 of 2




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

 IN RE:                                                 )
                                                        )       Case No. 18-07762-JJG-11
 FAYETTE MEMORIAL HOSPITAL                              )
 ASSOCIATION, INC. d/b/a FAYETTE                        )
 REGIONAL HEALTH SYSTEMS,                               )
      Debtor.                                           )
                                                        )


         DECLARATION OF SAMANTHA BELL-JENT IN SUPPORT OF
      MOTION FOR AUTHORITY TO ENTER INTO DEBTOR IN POSSESSION
             FINANCING AGREEMENT WITH COMERICA BANK


       1.      I am the Chief Financial Officer for Fayette Memorial Hospital Association, Inc.,
d/b/a Fayette Regional Health Systems (“Fayette Regional” or the “Debtor”).
       2.      I am over the age of 18 and have personal knowledge of the matters set forth in this
Declaration, including the matters about which I am informed based on my review of the files and
documents under my control as an officer of the Debtor, which records were created in the ordinary
course of business, on a substantially contemporaneous basis, by persons whose role it was to create
such business records.
       3.      The Debtor is an Indiana not-for-profit corporation that does business as Fayette
Regional Health Systems.
       4.      The Debtor’s employees are paid on a bi-weekly basis in arrears, typically on Fridays,
except for holidays. The next payroll date for the Debtor is Friday, January 25, 2019, for the payroll
period of January 6, 2019 through January 19, 2019.
       5.      The Debtor utilizes the services of ADP to provide payroll processing services. Funds
necessary to process payroll are transferred from Debtor’s bank account to ADP two (2) business
days prior to the scheduled pay date.
       6.      On a post-petition basis, the Debtor’s bi-weekly payroll expenses average
approximately $800,000.
       7.      The Debtor has decided to pursue a sale of its assets and business and has determined
that use of Cash Collateral alone is not sufficient to permit the Debtor to continue to pay the
Case 18-07762-JJG-11           Doc 218     Filed 01/22/19     EOD 01/22/19 08:02:32         Pg 2 of 2



reasonable and necessary costs of operation, and to avoid immediate and irreparable harm pending
consummation of a sale.
       8.      The Debtor hired H2C Analytics, LLC (“H2C”) to act as the Debtor’s financial advisor
and investment banker.
       9.      The Debtor and H2C have been unable to obtain unsecured post-petition financing
for the Debtor’s operations.
       10.     If the Debtor is not permitted to obtain postpetition financing on an immediate basis,
the Debtor will be unable to pay necessary expenses for labor, material, and services related to the
operation of its business, and the Debtor’s estate will suffer immediate and irreparable harm.
       11.     The proposed Budget attached to the Motion as Exhibit A reflects the Debtor and
H2C’s best estimate and analysis of the Debtor’s cash collateral and post-petition financing needs to
continue operations through the consummation of a sale of the Debtors assets and business.
       12.     I prepared the Budget, together with my staff and representatives of H2C.
       13.     The expenses reflected in the budget represent actual and necessary expenses of
operation of the Debtor’s business in this Chapter 11 Bankruptcy Case.
       I affirm under penalties of perjury, that the above and foregoing representations are true to
the best of my knowledge and belief.


Date: 1/21/2019
                                         Samantha Bell-Jent, Chief Financial Officer


                                  CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing Declaration was filed electronically this 22nd
day of January, 2019. Notice of this filing will be sent to all parties registered to receive such
notice by operation of the Court’s electronic filing system. Parties may access this filing through the
Court’s electronic filing system.

                                                /s/ Wendy D. Brewer
                                                Wendy D. Brewer (#22669-49)




                                                   2
